Citation Nr: 1612472	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  11-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for headaches.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for allergies.  

4.  Whether new and material evidence has been received to reopen the claim of service connection for prostatitis.  

5.  Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.  

6.  Entitlement to service connection for headaches, to include as secondary to service-connected diabetes mellitus, posttraumatic stress disorder (PTSD), bruxism with lingual tori, and/or herbicide exposure.  
7.  Entitlement to service connection for allergies, to include as secondary to service-connected diabetes mellitus, and/or herbicide or asbestos exposure.  

8.  Entitlement to service connection for prostatitis, to include as secondary to service-connected diabetes mellitus, and/or herbicide exposure.  

9.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.  

10.  Entitlement to service connection for bilateral pes planus, to include as secondary to diabetes mellitus, and/or peripheral neuropathy of the lower extremities.  

11.  Entitlement to service connection for residuals of a left knee injury.  


REPRESENTATION

Appellant represented by:	David Anaise, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel





INTRODUCTION

The Veteran had active service from April 1964 to December 1968, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before a Decision Review Officer (DRO) in August 2012; a transcript of the hearing is associated with the claims file.  

These matters were previously before the Board in September 2014 when, in part, they were remanded to provide the Veteran a hearing before a Veterans Law Judge.  In January and March 2015 correspondence, the Veteran withdrew the request for a hearing.  

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 20, 2013, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See, e.g., December 2014 correspondence from the Veteran's attorney.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for headaches, allergies, prostatitis (de novo), as well as service connection for bilateral pes planus and residuals of a left knee injury, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.






FINDINGS OF FACT

1.  An appealed but unperfected August 2004 rating decision denied the claim of service connection for tinnitus based on findings that there was no treatment or disability during service, or post-service evidence of a disability related to service.  

2.  Evidence received since the August 2004 rating decision denying service connection for tinnitus, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for tinnitus, and raises a reasonable possibility of substantiating the claim.  

3.  Appealed but unperfected August 2004 and August 2005 rating decisions denied the claim of service connection for headaches based on findings that there was no treatment or disability during service, or post-service evidence of a disability related to service.  

4.  Evidence received since the August 2004 and August 2005 rating decisions denying service connection for headaches, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for headaches, and raises a reasonable possibility of substantiating the claim.  

5.  Appealed but unperfected August 2004 and August 2005 rating decisions denied the claim of service connection for allergies based on findings that there was no treatment or disability during service, or post-service evidence of a disability related to service.  

6.  Evidence received since the August 2004 and August 2005 rating decisions denying service connection for allergies, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for allergies, and raises a reasonable possibility of substantiating the claim.  

7.  An appealed but unperfected August 2004 rating decision denied the claim of service connection for prostatitis based on findings that there was no treatment or disability during service, or post-service evidence of a disability related to service.  

8.  Evidence received since the August 2004 rating decision denying service connection for prostatitis, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim for prostatitis, and raises a reasonable possibility of substantiating the claim

9.  Resolving reasonable doubt in favor of the Veteran, tinnitus is secondary to his service-connected bilateral hearing loss.  

10.  Resolving reasonable doubt in favor of the Veteran, obstructive sleep apnea is secondary to his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The August 2004 rating decision denying the claim for service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

2.  New and material evidence has been received to reopen the claim of service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  

3.  The August 2004 and August 2005 rating decisions denying the claim for service connection for headaches are final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

4.  New and material evidence has been received to reopen the claim of service connection for headaches.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  

5.  The August 2004 and August 2005 rating decisions denying the claim for service connection for allergies are final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

6.  New and material evidence has been received to reopen the claim of service connection for allergies.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  

7.  The August 2004 rating decision denying the claim for service connection for prostatitis is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. § 3.104 (2015).  

8.  New and material evidence has been received to reopen the claim of service connection for prostatitis.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).  

9.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

10.  The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims of service connection for tinnitus, headaches, allergies, and prostatitis, and grants service connection for the underlying claim of service connection for tinnitus and sleep apnea.  As such, no discussion of VA's duty to notify and assist is necessary regarding those issues.  

New and Material Claims

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 C.F.R. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead one should ask whether the evidence could reasonably substantiate the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Tinnitus - New and Material Analysis

Historically, an appealed but unperfected August 2004 rating decision denied the claim of service connection for tinnitus based on findings that there was no treatment or disability during service, or post-service evidence of a disability related to service.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the August 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for tinnitus was received in June 2006.  

Since the August 2004 rating decision, the Veteran submitted additional evidence, including his testimony at an August 2012 DRO hearing that ringing in his ears started during service, and a June 2013 VA examination report wherein the Veteran reported his ringing in his ears started during service, and an opinion by the examiner that the Veteran's tinnitus was at least as likely as not a symptom associated his service-connected hearing loss.  This evidence is new, in that it was not previously of record at the time of the August 2004 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for tinnitus.  

Headaches - New and Material Analysis

Historically, appealed but unperfected August 2004 and August 2005 rating decisions denied the claim of service connection for headaches based on findings that there was no treatment or disability during service, or post-service evidence of a disability related to service.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the August 2004 and August 2005 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for headaches was received in June 2006.  

Since the August 2004 and August 2005 rating decisions, the Veteran submitted additional evidence, including his statements that his headaches are secondary to his service-connected diabetes mellitus, PTSD, bruxism with lingual tori, and/or herbicide exposure based on his conceded Vietnam service, as well as his testimony at an August 2012 DRO hearing that his headaches started after his service in Vietnam and he initially self-medicated to relieve his symptoms.  See, e.g., October 2006 correspondence; January 2013 VA Form 9.  This evidence is new, in that it was not previously of record at the time of the August 2004 and August 2005 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for headaches.  

Allergies - New and Material Analysis

Historically, appealed but unperfected August 2004 and August 2005 rating decisions denied the claim of service connection for allergies based on findings that there was no treatment or disability during service, or post-service evidence of a disability related to service.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the August 2004 and August 2005 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for allergies was received in June 2006.  

Since the August 2004 and August 2005 rating decisions, the Veteran submitted additional evidence, including his statements that his allergies are secondary to his service-connected diabetes mellitus and/or herbicide exposure based on his conceded Vietnam service, as well as his testimony at an August 2012 DRO hearing that he has had recurrence of his allergies since service.  See, e.g., October 2006 correspondence.  This evidence is new, in that it was not previously of record at the time of the August 2004 and August 2005 rating decisions.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for allergies.  


Prostatitis - New and Material Analysis

Historically, an appealed but unperfected August 2004 rating decision denied the claim of service connection for prostatitis based on findings that there was no treatment or disability during service, or post-service evidence of a disability related to service.  No additional evidence pertinent to this issue was associated with the claims file within the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Accordingly, the August 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.1103.  The instant claim for service connection for prostatitis was received in June 2006.  

Since the August 2004 rating decision, the Veteran submitted additional evidence, including a private medical opinion that the Veteran's prostatitis was consistent with Agent Orange, the Veteran's statements that his prostatitis was secondary to Agent Orange and his service-connected diabetes mellitus, and his testimony that his prostatitis began in 1969.  See January 2006 Dr. R.G. Moore letter.  This evidence is new, in that it was not previously of record at the time of the August 2004 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for prostatitis.  

Service Connection Claims

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Tinnitus - Service Connection Analysis

Post-service VA and private treatment records, VA examination reports, and the Veteran's lay evidence establish that he has a current diagnosis of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's report of the onset of his tinnitus has been inconsistent.  For example, on October 2003 VA audiological examination, the Veteran reported that he has had occasional tinnitus since 1979.  In addition, a March 2005 Dr. R.J. Blumenfeld report included a diagnosis of tinnitus for ten years.  In contrast, at the August 2012 DRO hearing, the Veteran testified that the ringing in his ears (i.e., tinnitus) started during service.  Hence, to the extent the Veteran has more recently reported that his tinnitus began during service, the Board finds such assertions not credible.  
On June 2013 VA audiological examination, it was noted that the Veteran's account as to the onset of his tinnitus has varied.  Nonetheless, the examiner found that the Veteran has a diagnosis of clinical hearing loss, and opined that his tinnitus was at least as likely as not (50 percent probability or greater) a symptom associated with the hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  

In this case, the Veteran is service-connected for bilateral hearing loss.  Inasmuch as the evidence includes a medical opinion by a VA examiner competent to provide an opinion regarding the etiology of the Veteran's tinnitus, and such opinion finds the Veteran's tinnitus is secondary to his service-connected bilateral hearing loss, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise whether the Veteran's tinnitus is secondary to his service-connected bilateral hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  

Sleep Apnea - Service Connection Analysis

Post-service VA and private treatment records, and VA examination reports, establish that he has a current diagnosis of obstructive sleep apnea.  See April 2005 VA treatment record (noting he was recently diagnosed with obstructive sleep apnea by polysomnograpy).  Charles, 16 Vet. App. at 374.  

The Veteran contends that his sleep apnea is related to service, to include his service-connected PTSD.  

A July 2012 VA treatment record included an opinion that it was possible that the presence of one might be aggravating the other, regarding the relationship between PTSD and obstructive sleep apnea.  

An August 2012 Dr. A.M. Rodriguez-Chevres letter stated that according to Dr. G. Vasquez and the medical literature, the relationship between sleep apnea and PTSD is that the presence of one might be aggravating the other.  

On September 2012 VA examination, the diagnosis was obstructive sleep apnea.  The examiner reported that he found no valid medical literature to support the claim that sleep apnea is proximately due to or the result of PTSD.  Therefore, the examiner opined that it was less likely as not the Veteran's sleep apnea was caused by or a result of his PTSD.  

A June 2014 letter from Dr. D. Anaise included an opinion that the Veteran's sleep apnea was more likely than not secondary to his service-connected PTSD.  The letter cited medical literature as evidence in support of the opinion, and included such medical literature in support of the Veteran's claim.  Such evidence was also in support of a causal relationship between sleep apnea and PTSD.  

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports that the Veteran's obstructive sleep apnea is secondary to his service-connected PTSD.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  The Board notes that the September 2012 VA opinion against the Veteran's claim cited the lack of medical literature in support of a causal relationship between PTSD and sleep apnea as a basis for concluding the Veteran's sleep apnea was less likely as not caused by or a result of his PTSD.  In contrast, the June 2014 letter from Dr. D. Anaise indicated there was a significant volume of medical literature to support the Veteran's claim, and cited to such evidence in support of his opinion that the Veteran's obstructive sleep apnea was more likely than not secondary to his service-connected PTSD.  The Board finds the June 2014 letter and opinion from Dr. D. Anaise to be more probative and persuasive in this case as it was based on a review of the Veteran's treatment records, cited supporting medical literature, and was provided by a medical expert competent to provide an opinion as to the etiology of the Veteran's sleep apnea.  Hence, entitlement to service connection for obstructive sleep apnea as secondary to service-connected PTSD is warranted.  





ORDER

New and material evidence having been received, the claim of service connection for tinnitus is reopened.  

New and material evidence having been received, the claim of service connection for headaches is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of service connection for allergies is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of service connection for prostatitis is reopened, and to this extent only, the appeal is granted.  

Service connection for tinnitus is granted.  

Service connection for obstructive sleep apnea is granted.  


REMAND

The Veteran also seeks service connection for headaches, allergies, prostatitis, bilateral pes planus, and residuals of a left knee injury.  After a review of the evidence, the Board finds that additional development is necessary prior to adjudication of these matters.  

As noted above in the Introduction, it has been conceded that the Veteran had active service in Vietnam, and thus it is conceded that he had herbicide exposure.  See, e.g., April 2004 rating decision (conceding service in Vietnam).  

Regarding the Veteran's headaches, allergies, and prostatitis, the Veteran contends, in part, that such disabilities are secondary to service-connected disabilities.  Specifically, regarding his headaches, he claims that such are secondary to his service-connected diabetes mellitus, PTSD, bruxism with lingual tori and/or herbicide exposure based on his conceded Vietnam service.  Regarding his allergies, he claims that such is secondary to his service-connected diabetes mellitus and/or asbestos or herbicide exposure.  And with regards to his prostatitis, he claims that such is secondary to his service-connected diabetes mellitus and/or herbicide exposure.  He also contends that such disabilities had their onset during service.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature of his headaches, allergies, and prostatitis and to obtain an opinion as to their possible relationship to service.  

In regards to the Veteran's claim of service connection for bilateral pes planus, the Board notes that his service treatment records show that asymptomatic bilateral pes planus was noted on his entrance report of medical examination.  However, such was not noted or found on his separation report of medical examination.  At the August 2012 DRO hearing, the Veteran testified that his feet constantly hurt during basic training and during his service in Thailand and Vietnam.  In addition, he has submitted a December 2011 private treatment report from the El Paso Orthopaedic Surgery Group that includes an opinion that the Veteran's pes planus has been exacerbated, most likely secondary to his diabetes and peripheral neuropathy and resultant sensory deficit.  The Veteran has not been provided an examination and opinion as to whether the pre-existing bilateral pes planus was aggravated by his active service, and/or is secondary to his service-connected diabetes mellitus and associated peripheral neuropathy.  This should be accomplished on remand.  

Regarding the claim of service connection for residuals of a left knee injury, the Veteran's service treatment records show that in May 1964, he suffered a clipping blow to the left lateral knee area; x-rays revealed no significant abnormality.  It was noted he suffered direct trauma to the fibular head of the left leg; the diagnosis was mild contusion of the left fibular head.  July 2006 MRI of the left knee revealed a complex tear of the body and posterior horn of the lateral meniscus, and a mild medial collateral ligament sprain, among other things.  The Veteran contends that he has had recurrent left knee problems and symptomatology since service, indicating he has always worn a brace on his knee since the injury in service.  See, e.g., June 2008 notice of disagreement.  On September 2012 VA examination, the Veteran was diagnosed with mild degenerative joint disease of the left knee.  The examiner indicated there was no MRI in the records to verify the meniscal tear.  It was indicated that physical examination during service did not indicate a meniscal tear at that time, separation examination was normal, and therefore it was less likely as not the Veteran's left knee disability was caused by or a result of the left fibular head contusion in May 1964.  Inasmuch as the examiner did not note the July 2006 MRI of the left knee that revealed a left knee meniscal tear, the Board finds this examination to be of limited, if any, probative value as it appears to be based on an inaccurate, and at the very least incomplete, factual premise.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Accordingly, the Board finds that the Veteran should be provided another examination to determine the nature and etiology of his left knee disability.  

Finally, as these matters are being remanded anyway, the Veteran's claims file should be updated to include relevant VA treatment records.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, No. 2015-7076, 2016 WL 877961, at *5 (Fed. Cir. Mar. 8, 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).  

Accordingly, the case is REMANDED for the following action:

1. The RO should associate with the claims file updated VA treatment records pertaining to the Veteran's headaches, allergies, prostatitis, bilateral pes planus, and left knee disability, as well as any identified outstanding private treatment records that have not been associated with the claims file.  

2. After the above development, schedule the Veteran for an examination to determine the nature and etiology of his headaches.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following: 

(a) Provide an opinion whether it is at least as likely as not the Veteran's headaches had their onset in service.  In considering this, the examiner is asked to discuss whether the headaches are related to in-service exposure to herbicides.  
(b) Provide an opinion as to whether it is at least as likely as not that the Veteran's headaches were caused by his service-connected diabetes mellitus, PTSD, bruxism with lingual tori, and/or obstructive sleep apnea.  
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's headaches were aggravated by his service-connected diabetes mellitus, PTSD, bruxism with lingual tori, and/or obstructive sleep apnea.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3. Schedule the Veteran for an examination to determine the nature and etiology of his allergies.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) the Veteran's disability regarding his allergies.  Provide an opinion whether it is at least as likely as not the disability had its onset in service.  In considering this, the examiner is asked to discuss whether the disability is related to in-service exposure to herbicides and/or asbestos.  
(b) Provide an opinion as to whether it is at least as likely as not that the Veteran's allergies were caused by his service-connected diabetes mellitus.  
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's allergies were aggravated by his service-connected diabetes mellitus.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4. Schedule the Veteran for an examination to determine the nature and etiology of his prostatitis.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Provide an opinion whether it is at least as likely as not the Veteran's prostatitis had its onset in service.  In considering this, the examiner is asked to discuss whether the disability is related to in-service exposure to herbicides.  
(b) Provide an opinion as to whether it is at least as likely as not that the Veteran's prostatitis was caused by his service-connected diabetes mellitus.  
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's prostatitis was aggravated by his service-connected diabetes mellitus.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5. Schedule the Veteran for an examination to determine the nature and etiology of his bilateral pes planus.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should provide an opinion that responds to the following:

(a) Did the Veteran's pre-service bilateral pes planus undergo an increase in severity beyond its natural progression during service?  
(b) Provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral pes planus was caused by his service-connected diabetes mellitus and/or associated peripheral neuropathy. 
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's bilateral pes planus was aggravated by his service-connected diabetes mellitus and/or associated peripheral neuropathy.  In providing this opinion, the examiner is asked to comment and discuss the December 2011 report from the El Paso Orthopaedic Surgery Group.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  
The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

6. Schedule the Veteran for an examination to determine the nature and etiology of his left knee disability.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should opine as to whether it is at least as likely as not he has a left knee disability that is related to or had its onset in service, to include his complaints during service noted above.  In the event the examiner is unable to locate the July 2006 left knee MRI that revealed a complex tear of the body and posterior horn of the lateral meniscus, and a mild medial collateral ligament sprain, among other things, such findings should be conceded, and the opinion provided should be made in light of the July 2006 left knee MRI findings.  
      
The examiner should give a reasoned explanation for all opinions provided, specifically acknowledging the Veteran's competent report of a recurrence of left knee pain since service.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

7. Then readjudicate the claims.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


